Title: To George Washington from Brigadier General William Smallwood, 5 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear sir,
                        Wilmington [Del.] May 5th 1778.
                    
                    By this Opertunity, I transmit the Inclosed Letters, & Mr Franklins Accts of Provision, Cloathing & Cash, furnish’d our Prisoners by him, to be Address’d to Mr Boudinot, which were handed me to day by Lieut. Croxall who has obtain’d his Parole for a Fortnight—to day there was two men of War, Eight Transport Ships, & two Schooners with some Troops on board pass’d by here, & it is said there are more below Standing up the River.
                    This Afternoon I recd the following Intelligence, that the Enemy were fitting out boats and making great Preparation to go up to Bristol & Burdingtown, & that the Vigilance Ship of War had been sent to discover how far she could get up the Deleware, & that they Certainly intend moving up the River in the Course of four or five days with a Strong detachment, & that a few days ago 2000 of their Troops past over to Coopers ferry, with a view to fortify that, or some other Post on that Shore, they are now Inlisting Men under two Terms of service, All for the Space of thirteen months that can be got, others who choose a Shorter service, for the Space of five Months, the above Intelligence was sent me by Mr Thomas Hopkins a Gentleman who Assists Commissary Franklin in supplying the American Prisoners, this Gentleman is a stranger to me, but he made it his Particular Bussiness to call on a Gentleman of Veracity comeing out on Parole by whom he Contriv’d it, desiring that I would Communicate it to your Excellency, referring to Mr Boudinot for his Character, he also informs that two Continental Captains, by a Flagg of Truce who had Carried Hay, Pork &c. for Support of our Prisoners, have been detain’d & are now in Prison—I recd your favours of the 30th of April & 1st of May, & rejoice much at the Plan that is now Adopted for the Introduction of a Uniform System of Discipline & Manœvres Throughout the Army, & allow me to Assure you that every Countenance and Support in my power shall be Afforded Colo. Fleury in the Execution, & my utmost Exertions otherways extended in facilitating and promoting this desirable System.
                    In reply to yours of the 30th Apl respecting Derrick, it is with Concern, but much Candor that I acknowledge the Impropriety of my  Conduct, & I beg Leave to assure you my feelings are not more wounded on Account of the unhappy Victim who suffered, than they are in violating the Resolutions of Congress, & the Indelicacy of not waiting the Return of your Answer, being truly sensible, he deservedly suffered—However I await your just Censure, & impatiently hope for your Excuse of this Error, & that you will impute it to no unjust or improper Motives in me, when I wrote you on that head I incautiously gave out in compliance with the Clamors of my Officers & the People, that he wou’d be executed in a Day or two, under an Impression that I shou’d receive your Direction in that Time, but without waiting the Event I imprudently consented to his Execution.
                    I have often been Censured for the Lenity extended in almost every Instance since I took Post here, tho I cannot in any particular Instance charge myself with a deviation from that just Rigor which good Policy & prudence wou’d dictate, and I flatter myself the Event will discover the good Effects of such Indulgence.
                    Sometime ago I reprieved four Soldiers Sentenced to be shot for Desertion, the Execution in appearance was carried to a point, in which not even one of my officers were let into the Secret, it woud be too teadious to describe the Expedient adopted on that occasion, but it may suffice to say that it has saved at least three good Soldiers to the Continent, & struck such a Damp to Desertion, that scarce an old soldier has since deserted, & but now & then a new Levy out of the Convicts Recruited in Maryland.
                    By Lt Croxall I received Information from the Field Officers who are Prisoners of War in Philada, that the Privates had waited on, & assured them, that their Situation was so distressing and that their Apprehension of the Return of the Putrid Fever in their close confinment, upon the Approaching heat of the Season, was such, that they shoud be obliged to enter into the Kings Service, unless some Expedient cou’d be fallen on for their Relief—The officers seem much Alarmed, & anxious that it shoud be communicated to you—I wou’d wish that Lieutt Croxall’s name might not be called in Question on the Occasion. The Returns required were forwarded about the Time you wrote & shall weekly hereafter. I have the Honor to Remain with great Regard Yr Excellencys, most Obedt Sert
                    
                        W. Smallwood
                    
                